Citation Nr: 0519139	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  00-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to April 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  

The veteran testified at a hearing at the RO before a member 
of the Board in February 2002.  

By decision dated in August 2002, the Board found that the 
claim for service connection for a psychiatric disorder, 
including PTSD, had been reopened.  Additional development 
was ordered and the case was remanded by the Board in August 
2003.  The case has now been returned for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the Boards August 2003 remand, it was noted 
that the veteran had been treated for an anxiety reaction 
during service and again in 1968.  It has been contended on 
his behalf that his psychiatric disorder may be etiologically 
related to his service-connected skin disorder or to the 
episode of anxiety manifested during service.  An examination 
was requested, which was to include a medical opinion 
regarding the possibility of these etiological relationships.  
Recent medical evidence shows that the veteran is unable to 
speak and was currently diagnosed as having dementia.  Thus, 
it was determined that a medical examination would not be 
possible.  The veteran's representative has pointed out that, 
despite the fact that the veteran could not undergo a special 
psychiatric evaluation, a medical opinion could, 
nevertheless, be obtained.  

Under these circumstances, the issue is remanded for the 
following:

1.  The RO should arrange that the veteran's 
claims folder be made available for review by 
a psychiatrist.  The examiner should be 
requested to ascertain the current diagnosis 
of any psychiatric disorder.  It should be 
determined whether or not the veteran's 
dementia may now be superimposed over a pre-
existing mental disorder.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability of 50 percent or greater) 
that any pre-existing mental disorder is 
related to the anxiety noted during service 
or to the veteran's service-connected skin 
disorder.  The specialist should  provide the 
rationale for all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




